Citation Nr: 1035600	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder, to include as secondary to the Veteran's service-
connected disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for osteoarthritis of the left knee.

4.  Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.

5. Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU), prior to May 6, 2009.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida in July and September of 2006. 

In September 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.

In January 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.

As the Veteran is in receipt of a total schedular disability 
evaluation for his generalized anxiety disorder and major 
depressive disorder from May 6, 2009, it follows that the issue 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
from that date is moot.  In this respect, under 38 C.F.R. § 
4.16(a), total disability ratings for compensation may be 
assigned "where the schedular rating is less than total," when 
the disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a result 
of service-connected disabilities.  Since the Board has granted a 
100 percent evaluation based on a schedular rating for his 
service-connected generalized anxiety disorder and major 
depressive disorder, the appellant is not eligible for a total 
rating for compensation based upon individual unemployability 
from May 6, 2009. Green v. West, 11 Vet. App. 472, 476 (1998).  
Thus, the issue is as phrased as listed on the title page of the 
decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased evaluation for 
asbestosis, currently evaluated as 10 percent disabling, and 
entitlement to a TDIU, prior to May 6, 2009, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As service connection is in effect for generalized anxiety 
disorder and major depressive disorder secondary to service 
connected physical disabilities, there is no controversy 
regarding the issue of service connection major depressive 
disorder, to include as secondary to the Veteran's service-
connected disabilities.

2.  During the entire period on appeal, the right knee disability 
has been manifested by some reduction in full range of motion 
with pain, however, the Veteran has flexion in excess of 45 
degrees, and extension is not limited to 10 degrees or more.  The 
right knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum.

3.  During the entire period on appeal, the left knee disability 
has been manifested by some reduction in full range of motion 
with pain, however, the Veteran has flexion in excess of 45 
degrees, and extension is not limited to 10 degrees or more.  The 
left knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum.


CONCLUSIONS OF LAW

1.  There is no issue of fact or law before the Board pertaining 
to the issue of entitlement to service connection for major 
depressive disorder, to include as secondary to the Veteran's 
service-connected disabilities.  38 U.S.C.A. §§ 511, 7104, 7105 
(West 2002); 38 C.F.R. § 20.101 (2009).  

2.  The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

3.  The criteria for an evaluation in excess of 10 percent for 
osteoarthritis of the left knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in January 
2006, and April 2006, before the original adjudication of the 
claims.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2006 letter did address applicable 
Dingess requirements of disability rating and an effective date.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA examinations 
were performed in 2006 and 2009 in order to obtain medical 
evidence as to the nature and extent of the claimed disabilities.  
The VA examinations are adequate for rating purposes.  The 
examination report contains a discussion of the Veteran's medical 
history, subjective complaints, and pertinent clinical findings.  
There is no identified relevant evidence that has not been 
accounted for. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I. Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. § 511(a).  The 
Board may dismiss any appeal which fails to allege error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a December 2009 rating decision, the RO granted service 
connection for generalized anxiety disorder and major depressive 
disorder secondary to service-connected physical disabilities, 
evaluated as 40 percent disabling, effective in October 2005, and 
100 percent disabling from May 6, 2009.  The Veteran has not, to 
the Board's knowledge, appealed the evaluation or the effective 
date assigned.

As the RO has fully resolved the claim in the Veteran's favor, 
there is no question or controversy remaining and the issue is 
considered moot.  Since the underlying issue is moot, there is no 
further jurisdiction to act on the claim.  Nor are any exceptions 
to the mootness doctrine present because the relief sought on 
appeal, service connection for major depressive disorder, to 
include as secondary to the Veteran's service-connected 
disabilities, has been accomplished without the need for action 
by the Board.  38 U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. § 
20.101. See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, the 
Veteran's appeal is dismissed.  See Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997) (dismissal is the proper remedy to employ when 
an appeal has become moot).

II. Decision

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil  occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).  In addition, the Board will consider the 
potential application of the various other provisions of 38 
C.F.R., Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An appeal from the initial assignment of a disability rating, 
such as this case, requires consideration of the entire time 
period involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Degenerative arthritis when established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm 
or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (2009).  In the absence of limitation of motion, a 20 
percent disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, and a 
10 percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

Diagnostic Code 5260 provides for evaluating limitation of the 
flexion of the leg.  A noncompensable rating is provided where 
flexion is limited to 60 degrees, a 10 percent rating is assigned 
where flexion is limited to 45 degrees, a 20 percent rating is 
assigned when flexion is limited to 30 degrees, and a 30 percent 
rating is assigned when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg is rated noncompensable at 5 
degrees, 10 percent at 10 degrees, 20 percent at 15 degrees, 30 
percent at 20 degrees, 40 percent at 30 degrees, and 50 percent 
at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.  See also 38 C.F.R. § 
4.71, Plate II (2009), which reflects that normal flexion and 
extension of a knee is from 0 to 140 degrees.

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actual painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint."  38 C.F.R. § 4.59. 

The Board notes that the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his or 
her earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a Veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54. 




Analysis

The Veteran contends that a higher rating is warranted for his 
service-connected osteoarthritis of the right and left knees.  
Historically, service connection for moderate osteoarthritis of 
the right knee and moderate osteoarthritis of the left knee was 
granted in a July 2006 rating decision, and a 10 percent ratings 
was assigned to each effective in December 2005.  The Veteran 
appealed therefrom.

Based on the evidence of record, ratings in excess of 10 percent 
are not warranted for either knee disability.  According to a May 
2006 VA examination, the Veteran complained of pain, worse with 
squatting.  Range of motion testing revealed flexion to 135 
degrees bilaterally and extension to zero degrees bilaterally.  
The 2007 examiner also noted that the Veteran had mild pain with 
passive range of motion bilaterally.  It was further noted that 
cruciate and collateral ligaments were intact without evidence of 
instability, regarding both knees.  The diagnosis at that time 
bilateral moderate osteoarthritis of  the knees, without swelling 
or significant loss of range of motion.

A May 2009 VA examination reported notes the Veteran's complaints 
of mild discomfort in both knees with popping and cracking but no 
locking.  The Veteran was noted to be using a cane because of 
back discomfort.  Range of motion testing revealed flexion to 115 
degrees bilaterally and extension to zero degrees on the right.  
Extension on the left was noted to be limited by 6 six degrees.  
There was objective evidence of pain with active range of motion 
on both knees.  The diagnosis at that time was bilateral patella 
femoral syndrome and bilateral epicondylar osteophyte formation 
representing degenerative joint disease.

VA outpatient treatment records dated from January 2004 to May 
2009 show some complaints of knee pain with no other pertinent 
findings shown regarding the knees.

Based on the evidence of record, including the 2006 and 2009 VA 
examination reports, the Veteran has limited motion of each knee 
with pain.  Such limitation of motion, however, is noncompensable 
pursuant to Diagnostic Code 5260.  As noted above, under 
Diagnostic Code 5003, when the limitation of motion of the 
specific joint involved is noncompensable under the appropriate 
diagnostic codes, as in this case, an initial rating of 10 
percent is for application for a major joint such as the knee.  
As such, the current 10 percent ratings are appropriate for each 
knee under Diagnostic Code 5003, based upon his limited range of 
motion, complaints of pain, and evidence of arthritis in the 
knees.  

The Veteran is not, however, entitled to a rating in excess of 10 
percent for either service-connected knee disability.  There is 
no evidence that at any point during the course of this appeal 
that either knee's flexion is limited to 45 degrees, or extension 
limited to 10 degrees so as to permit the assignment of an 
evaluation based on the degree of limitation of motion, as 
opposed to the presence of painful motion.  Accordingly, the 
evidence does not establish that an evaluation is warranted under 
DC 5260 or 5261.  

The Board notes that separate ratings may be assigned for knee 
disabilities under DCs 5257 and 5003 where there is recurrent 
subluxation or lateral instability in addition to X-ray evidence 
of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  
Both opinions require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be assigned.  
The 2006 and 2009 VA examination reports indicate that there is 
no evidence of instability of either knee.  The 2009 VA examiner 
also reported that there were no episodes of subluxation.

The Board has also considered other knee-related diagnostic codes 
to determine if any would result in higher or additional separate 
ratings than that already assigned, but finds none.  Diagnostic 
Code 5256 is inapt because there is no medical evidence of any 
ankylosis associated with the Veteran's knees.  Additionally, 
there is no evidence showing he has ever been diagnosed with 
impairment of the tibula and fibula or genu recurvatum or has had 
removal of the semilunar cartilage.  Therefore, Diagnostic Codes 
5259, 5262, and 5263 do not assist the Veteran in obtaining a 
higher evaluation.  With regard to Diagnostic Code 5258, there is 
no evidence of any recurrent dislocation of the semilunar 
cartilage.  Therefore, rating under this code would also be 
inappropriate. 

The Board is required to consider the effect of pain and weakness 
when rating a service connected disability.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the present 
case, the evidence of record reveals complaints of knee pain, and 
pain was noted on range of motion testing.  The Veteran denied 
any episodes of incapacitating episodes during the  2006 VA 
examination and denied experiencing flare-ups of pain during the 
2009 VA examination.  Further, the Veteran's complaints of pain 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  The 2009 VA examiner reported pain with repetitive 
motion, however, he noted no additional limitation with 
repetitive use.  Although the Board is required to consider the 
effect of pain when making a rating determination, which has been 
done in this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Even when 
considering the Veteran's complaints of pain, the criteria for 
the higher rating based on the Veteran's range of motion are not 
met.  

The Veteran is competent to report his symptoms.  See Layno v. 
Brown, 6 Vet. App. 435 (1994).  To the extent that he has 
asserted the service-connected right and left knee disability 
warrants more than the assigned evaluations, the Board finds that 
the evidence do not establish that ratings in excess of the 
assigned 10 percent evaluations are warranted, at any time during 
the period on appeal.

Extraschedular consideration

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a Veteran is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the Veteran's disability level and 
symptomatology.  If this is the case, the Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology, the Board must determine whether the 
claimant's exceptional disability picture exhibits other related 
factors, such as marked interference with employment and frequent 
periods of hospitalization.  If the Board determines that the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization, the case must 
be referred for completion of the third step -- to determine 
whether, to accord justice, an extraschedular rating must be 
assigned.  See Thun v. Peake, 22 Vet. App. 111 (2008), affirmed 
sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this instance, the Veteran's limitation of motion and pain is 
clearly accounted for in Diagnostic Code 5003.  The Board finds 
this Diagnostic Code adequately addresses the Veteran's symptoms.

There is no evidence of record suggesting that the Veteran's knee 
disabilities result in marked interference with employment or 
frequent periods of hospitalization.  The evidence in this case 
does not show that the manifestations of the Veteran's service-
connected disability have rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  There is no indication of such unusual or 
exceptional circumstances such as to warrant a remand for a 
referral to the Chief Benefits Director of VA's Compensation and 
Pension Service for extraschedular consideration.  See Thun v. 
Peake, 22 Vet. App. 111 (2008), affirmed sub nom. Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this 
case.

For the reasons and bases expressed above, the preponderance of 
the evidence is against a finding that the service-connected 
osteoarthritis of the right knee and of the left knee warrant any 
more than the 10 percent evaluations.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

The appeal as to the issue of entitlement to service connection 
for a major depressive disorder, to include as secondary to the 
Veteran's service-connected disabilities, is dismissed.

Entitlement to an initial evaluation in excess of 10 percent for 
osteoarthritis of the right knee is denied

Entitlement to an initial evaluation in excess of 10 percent for 
osteoarthritis of the left knee is denied


REMAND

As mentioned above, the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for asbestosis was 
remanded by the Board in a January 2009 decision.  The Board 
instructed that a VA examination be arranged to determine the 
severity of asbestosis.  The examiner was asked to conduct 
pulmonary function tests, and note findings as to forced vital 
capacity (FVC) and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)).  The examiner 
was also asked to comment on maximum exercise capacity (in 
ml/kg/min of oxygen consumption) and the presence and extent of 
any cor pulmonale, pulmonary hypertension, or required outpatient 
oxygen therapy.

A VA examination was conducted in May 2009.  However, the 
examiner's report only reported findings as to forced vital 
capacity (FVC) and diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)).  The VA 
examiner did not address maximum exercise capacity (in ml/kg/min 
of oxygen consumption) and the presence and extent of any cor 
pulmonale, pulmonary hypertension, or required outpatient oxygen 
therapy.  

The Board notes that, where VA undertakes the effort to provide 
an examination when developing a service connection claim, it 
must provide an adequate examination, or at a minimum, notify the 
claimant why one will not or cannot be provided.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the Court found that 
"[w]ithout a medical opinion that clearly addresses the relevant 
facts and medical science, the Board is left to rely on its own 
lay opinion, which it is forbidden from doing."  Significantly, 
a remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the May 2009 VA respiratory examination was not in accordance 
with the Board's January 2009 remand instructions, additional 
development is required in order to achieve compliance.  If any 
action required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
While the Board regrets the delay, another remand is required.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the resolution of the aforementioned claim could 
have an effect upon the Veteran's claim for TDIU, and a Board 
determination on that claim is not warranted until development is 
completed on the other claim.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other issue 
has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be afforded a VA 
respiratory examination, with an appropriate 
examiner.  Pulmonary function tests should be 
conducted, with findings as to forced vital 
capacity (FVC) and diffusion capacity of the 
lung for carbon monoxide by the single breath 
method (DLCO (SB)) results needed.  The 
examiner is specifically asked to comment on 
maximum exercise capacity (in ml/kg/min of 
oxygen consumption) and the presence and 
extent of any cor pulmonale, pulmonary 
hypertension, or required outpatient oxygen 
therapy.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6833 (2009).

The examiner should also provide an opinion 
as to whether, prior to May 6, 2009, any or 
all of the Veteran's service-connected 
disabilities rendered the Veteran unable to 
secure or follow a substantially gainful 
occupation.

2.  After completion of the above, and any 
other development deemed necessary, the 
Veteran's claims should be readjudicated.  If 
the determination of any of these claims 
remains less than fully favorable to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


